Title: From Thomas Jefferson to James Buchanan and William Hay, 26 January 1786
From: Jefferson, Thomas
To: Buchanan, James,Hay, William



Gentlemen
Paris Jan. 26. 1786.

I had the honour of writing to you on the receipt of your orders to procure draughts for the public buildings, and again on the 13th. of August. In the execution of those orders two methods of proceeding presented themselves to my mind. The one was to leave to some architect to draw an external according to his fancy, in which way experience shews that about once in a thousand times a pleasing form is hit upon; the other was to take some model already devised and approved by the general suffrage of the world. I had no hesitation in deciding that the latter was best, nor after the decision was there any doubt what model to take. There is at Nismes in the South of France a building, called the Maison quarrée, erected in the time of the Caesars, and which is allowed without contradiction to be the most perfect and precious remain of antiquity in existence. It’s superiority over any thing at Rome, in Greece, at Balbec or Palmyra is allowed on all hands; and this single object has placed Nismes in the general tour of travellers. Having not yet had leisure to visit it, I could only judge of it from drawings, and from the relation of numbers who had been to see it. I determined therefore to adopt this model, and to have all it’s proportions justly observed. As it was impossible for a foreign artist to know what number and sizes of apartments would suit the different corps of our government, nor how they should be connected with one another, I undertook to form that arrangement, and this being done, I committed them to an Architect (Monsieur Clerisseau) who had studied this art 20. years in Rome, who had particularly studied and measured the Maison quarrée of Nismes, and had published a book containing 4 most excellent plans, descriptions, and observations on it. He was too well acquainted with the merit of that building to find himself restrained by my injunctions  not to depart from his model. In one instance only he persuaded me to admit of this. That was to make the Portico two columns deep only, instead of three as the original is. His reason was that this latter depth would too much darken the apartments. Œconomy might be added as a second reason. I consented to it to satisfy him, and the plans are so drawn. I knew that it would still be easy to execute the building with a depth of three columns, and it is what I would certainly recommend. We know that the Maison quarrée has pleased universally for near 2000 years. By leaving out a column, the proportions will be changed and perhaps the effect may be injured more than is expected. What is good is often spoiled by trying to make it better.
The present is the first opportunity which has occurred of sending the plans. You will accordingly receive herewith the ground plan, the elevation of the front, and the elevation of the side. The architect having been much busied, and knowing that this was all which would be necessary in the beginning, has not yet finished the Sections of the building. They must go by some future occas[ion] as well as the models of the front and side which are making in plaister of Paris. These were absolutely necessary for the guide of workmen not very expert in their art. It will add considerably to the expence, and I would not have incurred it but that I was sensible of it’s necessity. The price of the model will be 15 guineas. I shall know in a few days the cost of the drawings which probably will be the triple of the model; however this is but my conjecture. I will make it as small as possible, pay it, and render you an account in my next letter. You will find on examination that the body of this building covers an area but two fifths of that which is proposed and begun; of course it will take but about one half the bricks; and of course this circumstance will enlist all the workmen, and people of the art against the plan. Again the building begun is to have 4 porticos; this but one. It is true that this will be deeper than those were probably proposed, but even if it be made three columns deep, it will not take half the number of columns. The beauty of this is ensured by experience and by the suffrage of the whole world; the beauty of that is problematical, as is every drawing, however well it looks on paper, till it be actually executed; and tho I suppose there is more room in the plan begun, than in that now sent, yet there is enough in this for all the three branches of government and more than enough is not wanted. This contains 16. rooms, to wit, 4. on the first floor, for  the General court, Delegates, Lobby, and Conference; eight on the 2d. floor for the Executive, the Senate, and 6 rooms for committees and [juri]es, and over 4. of these smaller rooms of the 2d floor are 4. Mezzanines or Entresoles, serving as offices for the clerks of the Executive, the Senate, the Delegates and the court in actual session. It will be an objection that the work is begun on the other plan. But the whole of this need not be taken to peices, and of what shall be taken to peices the bricks will do for inner work. Mortar never becomes so hard and adhesive to the bricks in a few months but that it may easily be chipped off. And upon the whole the plan now sent will save a great proportion of the expence.
Hitherto I have spoken of the Capitol only. The plans for the prison also accompany this. They will explain themselves. I send also the plan of the prison proposed at Lyons which was sent me by the architect, and to which we are indebted for the fundamental idea of ours. You will see that of a great thing a very small one is made. Perhaps you may find it convenient to build at first only two sides, forming an L. But of this you are the judges. It has been suggested to me that fine gravel mixed in the mortar prevents the prisoners from cutting themselves out, as that will destroy their tool. In my letter of Aug. 13. I mentioned that I could send workmen from hence. As I am in hopes of receiving your orders precisely in answer to that letter I shall defer actually engaging any till I receive them. In like manner I shall defer having plans drawn for a Governor’s house &c. till further orders, only assuring you that the receiving and executing these orders will always give me a very great pleasure, and the more should I find that what I have done meets your approbation. I have the honour to be, with sentiments of the most perfect esteem, Gentlemen your most obedient and most humble servant,

Th: Jefferson

